COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Fitzpatrick and Annunziata
Argued at Salem, Virginia


BILLY FISHER
                                        MEMORANDUM OPINION * BY
v.       Record No. 2454-96-3        JUDGE JOHANNA L. FITZPATRICK
                                            JULY 15, 1997
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                    Diane McQ. Strickland, Judge
           John H. Kennett, Jr., for appellant.

           John H. McLees, Jr., Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     On June 25, 1996, Billy Fisher (appellant) was convicted in

a jury trial of possession of cocaine with intent to distribute.

 On appeal, he contends that the trial court erred in:

(1) admitting a handgun into evidence; (2) failing to instruct

the jury during the guilt or innocence phase of the trial about

the potential range of punishment for the offense charged; and

(3) finding the evidence sufficient to convict.   For the

following reasons, we affirm the judgment of the trial court.

                                I.

     During the early morning hours of July 30, 1995, Officer

Edward Murphy (Murphy) of the Salem Police Department was working

undercover for the Virginia Alcoholic Beverage Control Division.

 He drove to the Black Angus Club in the City of Roanoke, pulled
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
into the parking lot, and parked his car.   He noticed that

appellant, who was driving a truck, followed him into the parking

lot and parked beside the building.   There were no passengers in

the truck.   Murphy watched as appellant got out of the truck,

placed two orange traffic cones to the right side of the truck,

and ran an extension cord from the building to the truck.

Appellant then walked around the parking lot.   He approached

Murphy, who was sitting in his car, and told him that he either

had to depart or go into the club.    Murphy testified that at this

point, appellant's demeanor was "calm and casual and sociable."

     Soon thereafter, Detective R.E. Chandler (Chandler) and

other officers of the Vice Bureau of the Roanoke City Police

Department arrived at the club and conducted a search of the

truck.   Chandler described the truck as "an old refrigerator

truck . . . that appeared to be converted into a camper type or

fishing vehicle, [which] had a lot of fishing equipment in it."

During the search of the vehicle, appellant was "in and out" of

the club, and Murphy observed a change in appellant's demeanor.

He noticed that appellant became "real nervous like talkative,

agi--agitated . . . he seemed to be more talkative.   There was a

lot of hyperactivity, just a lot of rambling, you know,

nervousness."   Appellant was not present during the entire search

or when the contraband was found.
     In the cab of the truck, the police found a "fanny pack"

under the front driver's seat where appellant had been seated.




                                 2
They also discovered appellant's ID and a loaded "small

derringer-type gun" in the fanny pack.   Because the back of the

truck could not be entered from the cab, the police forced the

back door open.   Inside they located a port-o-john, a shelf or

counter with appliances on it, and a bench seat that had a bed or

couch cushion on top of it.   Under the cushion was a hole in the

platform, and hidden inside the hole was a blue nylon bag.     In

one of the side pouches of the bag, they seized a black camera

and a blue neckerchief that was wrapped around three small

baggies containing cocaine.   Nearby were digital scales and

several plastic baggies.   Among the personal items contained in

the back of the truck were fishing equipment, tackle boxes, gas

cans, clothing, sheets, and cooking appliances.    The truck and

the personal property were seized by the police.   Later, when

appellant arrived at the police station to retrieve his personal

effects, he claimed the camera but did not claim the blue bag.
     At trial, the police videotape of the truck's contents was

shown to the jury.   Additionally, the jury was shown a photograph

of appellant's personal property, which included the camera.

Other evidence at trial established that two of the baggies

recovered from inside the blue bag contained a total of 10.48

grams of powder cocaine.   The third baggie contained a mixture of

cocaine and inositol.   Expert testimony established that inositol

is a common cutting agent for street cocaine.

     Additional expert testimony addressed the value and the




                                 3
significance of the amount of cocaine recovered from the truck.

The testimony indicated that this quantity of cocaine was

inconsistent with personal use, 1 that the other paraphernalia

(including the scales, the cutting agent, and the baggies) found

in the truck were tools of the drug distribution trade, and that

"a gun is rarely found on a user.      It is more ---- it's usually

found on someone that's dealing and used to protect their

profits."
     Monica Patterson testified on behalf of appellant.       She

agreed that the blue bag belonged to her and that she had used it

to carry her swimming gear.   However, she stated that she had not

seen the bag since her relationship with appellant ended

approximately two years earlier.       Theodore Alford, Jr. also

testified for appellant.   He stated that he frequently went

fishing with appellant and that they used the scales in the back

of the truck to weigh the fish that they caught.

     During the trial, the court sua sponte issued a cautionary

instruction to the jury regarding the significance of the

handgun.    The court stated as follows:
            I would like to give you a cautionary
            instruction. One (1) of the exhibits that
            was admitted into evidence is a handgun. And
            in connection with that exhibit, I would like
            to instruct you as follows, the fact that a
            person owns a handgun found in his vehicle is
            not evidence that the drugs found in his
     1
      Detective C.L. McCoy testified that the typical quantity of
cocaine for personal use was "about [.25] grams which is a small
amount of powder" and that 10.5 grams of cocaine would provide
approximately "forty, forty-two single dose units."



                                   4
vehicle also belonged to him.




                      5
                                II.

     Appellant first contends that the only purpose for

introducing the gun found in the truck into evidence was to

prejudice the jury.   Additionally, he argues that the

Commonwealth's hypothesis that drug dealers use guns, and that

the gun tended to prove that appellant possessed the cocaine with

intent to distribute, was rejected by this Court in Burchette v.

Commonwealth, 15 Va. App. 432, 425 S.E.2d 81 (1992).
     "Evidence is relevant if it has any logical tendency,

however slight, to establish a fact at issue in the case."

Ragland v. Commonwealth, 16 Va. App. 913, 918, 434 S.E.2d 675,

678 (1993).
                Upon finding that certain evidence is
           relevant, the trial court is then required to
           employ a balancing test to determine whether
           the prejudicial effect of the evidence sought
           to be admitted is greater than its probative
           value. This responsibility is a matter
           submitted to the sound discretion of the
           trial court, and will not be disturbed on
           appeal absent a clear abuse of discretion.

Wise v. Commonwealth, 6 Va. App. 178, 188, 367 S.E.2d 197, 203

(1988).   "The relationship between the distribution of controlled

substances . . . and the possession and use of dangerous weapons

is now well recognized."   Logan v. Commonwealth, 19 Va. App. 437,

445, 452 S.E.2d 364, 369 (1994) (en banc).

     In the instant case, the Commonwealth bore the burden of

proving that appellant had the intent to distribute the cocaine

found in his truck.   Accordingly, the fact that he carried a




                                 6
handgun in the truck had legitimate probative value regarding the

element of his intent.   The trial court did not abuse its

discretion in admitting this evidence as relevant to an element

of the crime charged.

     Additionally, appellant's reliance on Burchette is

misplaced.   Burchette rejects the use of such evidence to prove

that the armed person was in knowing possession of the drugs.

Burchette, 15 Va. App. at 437, 425 S.E.2d at 83-84.     The evidence

was not introduced for such a purpose in the instant case.

Rather, the gun was introduced as evidence of appellant's intent
to distribute the drugs.     The trial court expressly instructed

the jury that they could not consider appellant's possession of

the handgun as knowing possession of cocaine.      "'Once a jury is

instructed regarding the use or limitations placed on specific

evidence, they are presumed to follow such instructions.'"

Lawson v. Commonwealth, 13 Va. App. 109, 112, 409 S.E.2d 466, 467

(1991) (quoting Lewis v. Commonwealth, 8 Va. App. 574, 580, 383
S.E.2d 736, 740 (1989) (en banc)).      Nothing in the record

indicates that the jury failed to adhere to the instruction

regarding its consideration of the gun.     Thus, appellant's

argument is without merit.

                                 III.

     Appellant next argues that the trial court erred in failing

to inform the jury at the guilt stage of the trial of the

possible range of punishment for the offense.     Appellant failed




                                   7
to raise this argument at trial, and he is procedurally barred

from raising it on appeal.    The Court of Appeals will not

consider an argument on appeal that was not presented to the

trial court.     Jacques v. Commonwealth, 12 Va. App. 591, 593, 405
S.E.2d 630, 631 (1991) (citing Rule 5A:18).

                                  IV.

     Lastly, appellant contends that the evidence presented was

insufficient to convict him of possession of cocaine with intent

to distribute.    Specifically, he argues that the Commonwealth

failed to prove that, as the owner or occupant of the vehicle in

question, he exercised such dominion and control that he would

necessarily have known of the presence, nature, and character of

the drugs recovered from his vehicle.
     "A conviction will be affirmed unless it appears from the

evidence that it is plainly wrong."     Jetter v. Commonwealth, 17
Va. App. 745, 746, 440 S.E.2d 633, 633 (1994).    "On appeal, we

review the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom," Martin v. Commonwealth, 4 Va. App. 438,
443, 358 S.E.2d 415, 418 (1987), and "the burden is on appellant

to show that the evidence failed to support the trial court's

decision."     Jetter, 17 Va. App. at 747, 440 S.E.2d at 634.

     To establish the offense of possession of cocaine with

intent to distribute, the Commonwealth must prove that appellant

"'intentionally and consciously possessed' the drug, either




                                   8
actually or constructively, with knowledge of its nature and

character, together with the intent to distribute it."       Wilkins

v. Commonwealth, 18 Va. App. 293, 298, 443 S.E.2d 440, 444 (1994)

(en banc) (citing Josephs v. Commonwealth, 10 Va. App. 87,

99-102, 390 S.E.2d 491, 497-99 (1990) (en banc); Code

§ 18.2-248)).   Ownership and occupancy of a vehicle alone are

insufficient to prove knowing possession of drugs found in the

vehicle; however,
          [o]wnership or occupancy of a vehicle or of
          premises where illicit drugs are found is a
          circumstance that may be considered together
          with other evidence tending to prove that the
          owner or occupant constructively possessed
          the contraband . . . .

Burchette, 15 Va. App. at 435, 425 S.E.2d at 83.

     Viewing the evidence in the light most favorable to the

Commonwealth as the prevailing party, it is clear that appellant

was the sole owner and occupant of the vehicle.      Appellant

testified that he used the vehicle as a fishing truck, but he

obviously also used it for other purposes.      He was not fishing at

the time of the truck's seizure.       The fact that he might at one

time have used the scales in the truck to weigh fish does not

preclude their use as a weighing device for the cocaine

discovered nearby.   The evidence further established that the

back of the truck, where the drugs were recovered, was replete

with items of appellant's personal property.      The cocaine was

recovered from the same pocket in appellant's bag in which his

camera was found.    The digital scales, the plastic baggies, the


                                   9
quantity and value of the cocaine, and the loaded handgun support

the inference that appellant possessed this cocaine with intent

to distribute.   Appellant's ownership and control of the vehicle

and the proximity of the drugs and paraphernalia to appellant's

personal property, in addition to the other facts, demonstrate

that appellant constructively possessed the cocaine with the

intent to distribute.

     Appellant argues that the holding in Burchette requires

reversal of the case at bar.   We disagree.   In Burchette, we held
that where the Commonwealth "presented no evidence from which one

reasonably could infer that [appellant] occupied the vehicle or

had exercised dominion over it while the [contraband] was present

in it" and where the Commonwealth "failed to show either when

[appellant] may have used or occupied the vehicle or when or for

how long the drugs or paraphernalia had been in it," then the

evidence did not tend to prove constructive possession.

Burchette, 15 Va. App. at 435-36, 425 S.E.2d at 84.   We held that

under such circumstances, the "probability of guilt is

insufficient to warrant a criminal conviction."    Id. at 438, 425

S.E.2d at 86.

     Unlike Burchette, the facts of the instant case demonstrate

that the Commonwealth proved not only that appellant owned the

truck where the drugs were found, but also that appellant himself

had driven the truck to the Black Angus Club parking lot, and

that he had exercised dominion and control over the truck during




                                10
the time it stayed in the lot.    No evidence was presented to

indicate that anyone other than appellant had control of the

truck.   Sole occupancy and dominion and control over the vehicle

at the time in which the drugs are found therein is additional

evidence of knowing possession.    See, e.g., Jetter, 17 Va. App.
745, 440 S.E.2d 633.   Thus, viewing the evidence in its entirety,

all necessary circumstances proved were consistent with guilt and

inconsistent with innocence, and every reasonable hypothesis of

innocence was excluded.   See Garland v. Commonwealth, 225 Va.
182, 184, 300 S.E.2d 783, 784 (1983).

     For the foregoing reasons, we affirm the judgment of the

trial court.

                                          Affirmed.




                                  11